J-S55002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALEXANDER THOMAS TAYLOR                    :
                                               :
                       Appellant               :   No. 663 WDA 2018

              Appeal from the Judgment of Sentence April 4, 2018
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0017134-2009


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

DISSENTING MEMORANDUM BY COLINS, J.:                FILED NOVEMBER 14, 2019

        I must respectfully dissent from the well-reasoned decision of the

majority that the Commonwealth presented sufficient evidence to show that

Appellant violated a term of his probation, namely that he was discharged

from required sex offender treatment. In essence, as Appellant’s probation

officer stated at the Gagnon II hearing, Appellant’s “discharge from

treatment [was] due to lack of progress, essentially.”       N.T., 4/4/18, at 8.

Specifically, it was claimed that during a November 2017 group therapy

session, Appellant disclosed that he continued to have inappropriate thoughts

and feelings about sex involving minors, which led to a confrontation by the

other members of his group. Id. at 4, 6. In addition, allegations were made

that Appellant remained in denial regarding his pedophilia, id. at 4, 7,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S55002-19



however, this runs counter to the evidence that he acknowledged his thoughts

regarding sex with minors during his therapy sessions.        No evidence was

presented that Appellant had failed to attend or participate in good faith in his

therapy sessions.

      Without direct evidence that he otherwise violated the terms of

probation, I do not believe that Appellant should be punished for honest

participation in his therapy sessions.      If anything, it would appear that

Appellant was benefitting from therapy, albeit minimally, and that he had

come to recognize the inappropriate nature of his thoughts.




                                      -2-